887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence Allen CROSBY, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 89-3092.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed an action for habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of a 1986 Ohio conviction for felonious assault with a firearm specification in violation of Ohio Rev.Code Secs. 2903.11 and 2929.71.  The district court declined to issue the petition and dismissed the case.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we find that the record and law support the district court's decision.  The claimed incorrect evidentiary ruling and improper closing argument by the prosecutor did not amount to a denial of a fundamentally fair trial.  Habeas corpus relief is therefore unavailable.    Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988);  Donnelly v. DeChristoforo, 416 U.S. 637, 643-48 (1974).  Petitioner's double jeopardy claim, that the firearm specification punishment was unconstitutionally cumulative, is without merit.    Missouri v. Hunter, 459 U.S. 359, 368-69 (1983).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation